Citation Nr: 1630524	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  12-00 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for headaches, to include whether new and material evidence has been received to reopen the claim.

2.  Entitlement to service connection for hypertension, to include whether new and material evidence has been received to reopen the claim.

3.  Entitlement to an increased rating for lichens planus, currently rated as 30 percent disabling.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for post-concussion syndrome, to include whether new and material evidence has been received to reopen the claim.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010, August 2011 and November 2015 rating decisions of Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The January 2010 rating decision reopened the Veteran's claim of entitlement to service connection for headaches, but denied the claim.  The January 2010 rating decision also determined reopening of the Veteran's claim of entitlement to service connection for hypertension was not warranted because new and material evidence had not been received regarding the claim.

The August 2011 rating decision denied entitlement to a rating in excess of 30 percent for lichens planus.

The November 2015 rating decision denied entitlement to service connection for a left knee disability and reopening of the Veteran's claim of entitlement to service connection for post-concussion syndrome.  The Veteran filed a timely notice of disagreement regarding the decision, but he has not been issued a statement of the case regarding the issue on appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran appeared at a hearing before the undersigned in April 2016.  

The issues of entitlement to an increased rating for lichens planus and service connection for hypertension, a left knee disability and post-concussion syndrome, to include whether new and material evidence has been received to reopen the claim, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Evidence received by VA since a final June 2005 rating decision that denied service connection for headaches and hypertension relates to the bases for the prior denial and raises a reasonable possibility of substantiating the claims.

2.  The Veteran's current headache disability was incurred during active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claims of entitlement to service connection for headaches and hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for entitlement to service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A June 2005 rating decision denied entitlement to service connection for headaches and hypertension.  The Veteran did not file a notice of disagreement and new and material evidence regarding the claims was not received within one year of notice of the decision.  Thus, the June 2005 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302(a).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Court of Appeals for Veterans Claims (Court) has held the phrase "raises a reasonable possibility of establishing the claim" must be viewed as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Court emphasized that 38 C.F.R. § 3.156 "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The Court further explained the provisions of 38 C.F.R. § 3.156(a) create a "low threshold" for finding new and material evidence that is favorable to the claimant.  Id.

A determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, regardless of the AOJ's action, the Board must address the question of whether new and material evidence has been presented to reopen a claim of service connection.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Here, the AOJ has determined reopening of the Veteran's claim of entitlement to service connection for headaches is warranted.  Nevertheless, the Board must address this issue prior to assuming jurisdiction of the underlying claim.

The Board finds reopening of the Veteran's service connection claims for headaches and hypertension is warranted.  The June 2005 rating decision denied entitlement to service connection for headaches, finding no evidence of a current disability.  The June 2005 rating decision denied hypertension, finding no evidence the Veteran's current disability is related to service.  As noted by the AOJ in the January 2010 rating decision, there is evidence that establishes the Veteran has a current headache disability.  During the April 2016 hearing, the Veteran testified he was diagnosed as having hypertension prior to his separation from service.  Although this diagnosis is not noted in the Veteran's service treatment record, his testimony is presumed credible in the context of reopening.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (indicating evidence is presumed credible in the context of reopening).  This evidence was not previously of record at the time of the June 2005 rating decision, pertains to the bases for the prior denials, and raises a reasonable possibility of substantiating the claims.  Thus, reopening of the claims is warranted.

II.  Entitlement to Service Connection for Headaches

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §3.303.

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Here, the Veteran seeks entitlement to service connection for headaches as the result of an in-service concussion.  Review of his service treatment records reveals the Veteran suffered a concussion during active service in January 1974 and was hospitalized for five days.  Immediately following the concussion, the Veteran began seeking treatment for severe headaches.  This continued throughout his period of active service, but was not recorded on his separation examination report.

A December 2009 VA examiner noted the Veteran has prostrating headaches two to three times per week and explained chronic headaches can result from traumatic brain injury like the Veteran suffered in service; however, the examiner determined he was unable to provide a nexus opinion regarding the Veteran's claim because there was no medical evidence confirming headaches persisting from the date of the initial injury to the present.  The Veteran is competent to report observable symptomatology like headaches.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  During the April 2016 hearing, the Veteran testified he has continually experienced headaches since the concussion in service.  The well-documented history of headaches in service following the Veteran's concussion supports the credibility of his testimony.

Ultimately, the evidence establishes the Veteran has a current headache disability.  The evidence is in at least relative equipoise as to whether this disability onset in or is otherwise the result of service.  Resolving reasonable doubt in the Veteran's favor, the Board finds service connection for headaches is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claims of entitlement to service connection for headaches and hypertension are reopened.

Entitlement to service connection for headaches is granted.


REMAND

As noted in the introduction, the Veteran filed a timely notice of disagreement regarding the November 2015 rating decision that denied service connection for a left knee disability and reopening of his claim of entitlement to service connection for post-concussion syndrome, which puts the issues in appellate status.  He has not been issued a statement of the case after the submission of his notice of disagreement.  The Board is required to remand those issues for the issuance of a statement of the case.  See Manlincon, supra; 38 C.F.R. § 19.9(c).

VA is required to provide an examination or obtain a medical opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the evidence establishes the Veteran has hypertension.  He testified he was diagnosed as having hypertension in service.  While there is no diagnosis of hypertension in service, blood pressure readings at his separation from service are higher than those taken at his entry into service.  Thus, a VA opinion is necessary to make an informed decision on the Veteran's claim of entitlement to service connection for hypertension.

The Veteran has asserted his service-connected lichens planus has increased in severity since his last examination in June 2015.  In an August 2015 statement, the Veteran reported developing "purplish, flat-topped bumps that itch and then . . . become blisters that break and . . . form scabs . . . ."  During the April 2016 hearing, he explained his skin condition becomes far worse during summer months.  Thus, a new examination is necessary to make an informed decision regarding the current severity of lichen planus.  See Snuffer v Gober, 10 Vet. App. 400, 403 (1997) (holding the duty to assist requires VA to provide an examination when there is evidence of increased disability since the last examination).

The Veteran also reported seeking dermatology treatment just prior to the April 2016 hearing.  These VA treatment records are not of record.  VA's duty to assist requires efforts to ensure all available VA treatment records have been obtained and associated with the Veteran's claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §3.159(c); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case regarding the issues of entitlement to service connection for a left knee disability and post-concussion syndrome, to include whether new and material evidence has been received to reopen the claim.

2.  Obtain all outstanding VA treatment records and associate them with the Veteran's claims file, to include the reported recent dermatology treatment records.

3.  Schedule the Veteran for a new examination to determine the current severity of his service-connected lichens planus.  If possible, this examination should be scheduled in July or August to assess the increased symptomatology in summer reported by the Veteran.

4.  Schedule the Veteran for an examination to determine whether he has hypertension that is at least as likely as not (a degree of probability of 50 percent or higher) the result of a disease or injury in service or onset within one year of separation from service.

The Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged by the examiner.

The examination report must include a complete rationale for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should so state and explain why an opinion cannot be provided without resorting to speculation.

5.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


